Name: COMMISSION REGULATION (EC) No 2483/96 of 23 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 24. 12. 96 EN Official Journal of the European Communities No L 335/41 COMMISSION REGULATION (EC) No 2483/96 of 23 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3 ) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 24 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . ¥) OJ No L 22, 31 . 1 . 1995, p. 1 . 24. 12. 96No L 335/42 EN Official Journal of the European Communities ANNEX to the Commission Regulation of 23 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third countrycode (') Standard import value 0702 00 50 052 101,9 204 83,4 624 142,9 999 109,4 0707 00 40 624 112,3 999 112,3 0709 10 40 220 197,3 999 197,3 0709 90 79 052 85,5 999 85,5 0805 10 61 , 0805 10 65, 0805 10 69 052 45,1 204 48,6 388 20,0 448 28,2 624 38,0 999 36,0 0805 20 31 052 57,7 204 74,7 999 66,2 0805 20 33, 0805 20 35, 0805 20 37, 0805 20 39 052 61,0 464 127,1 624 71,3 999 86,5 0805 30 40 052 70,1 400 60,6 528 40,6 600 85,4 999 64,2 0808 10 92, 0808 10 94, 0808 10 98 052 65,1 060 45,1 064 55,3 400 79,9 404 79,6 728 121,0 l 999 74,3 0808 20 67 052 66,6 064 79,3 091 43,3 400 109,1 624 67,6 999 73,2 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.